UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 96-10006
                                    Summary Calendar


JOE WAYNE MONSON,
                                                                        Plaintiff-Appellant,
                                           versus
JANE DOE; CITY OF DALLAS;
BEN CLICK,
                                                                     Defendants-Appellees.



                       Appeal from the United States District Court
                           For the Northern District of Texas
                                    3:94-CV-2618-P


                                       May 14, 1996
Before POLITZ, Chief Judge, DAVIS and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*
       Joe Wayne Monson appeals the dismissal as frivolous under 28 U.S.C. § 1915(d) of
his 42 U.S.C. § 1983 civil rights complaint. We have reviewed the record and the magistrate
judge’s findings and find no reversible error in the district court’s determination that
Monson’s claims are barred under Heck v. Humphrey.1


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
   1
    114 S.Ct. 2364 (1994) (see Monson v. Doe, No. 3:94-CV-2618-P (N.D.Tex. Dec. 8,
1995)).
Monson’s motion for the appointment of counsel on appeal is DENIED as moot.
The judgment appeals is AFFIRMED.




                                  2